Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claims 1-20 are presented for examination.
   
Priority
Acknowledgment is made of applicant's claim for priority from U. S. Provisional Patent Application Serial No. 62/518,745, filed on 6/13/2017 under 35 U.S.C. 119(e).



Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/14/2020, 7/15/2020 and 7/15/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.


Specification
The disclosure is objected to because the disclosure need to be updated to include current status of application(s) sated in the specification page 1, paragraph 1, for example, U. S. Patent Application Serial No. 16/007,963, filed on 06/13/2018, now US Patent 10,708,078 and any other application(s) which are not listed and their current status as required.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,708,078. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed toward similar subject matter except with minor obvious variation as shown below table and explain here.  

Instant Application
Patent 10708078
1. A method comprising: automatically generating a system control scheme from a deconstruction of an equipment graph into controllable sets of prioritized sub-systems, wherein: the equipment graph comprises one or more sub-systems of equipment of the prioritized sub-systems; the prioritized sub-systems comprise a unique routing path through the equipment graph; the prioritized sub-systems comprise the ability to be actuated; the prioritized sub-systems are divided into groups of sub-system sets; 

from a deconstruction of an equipment graph into controllable sets of prioritized sub-systems, wherein: the equipment graph comprises one or more sub-systems of equipment of the prioritized sub-systems;  the prioritized 
sub-systems comprise a unique routing path through the equipment graph;  the 

sub-systems are divided into groups of sub-system sets;  the groups of 
sub-system sets comprise at least one synchronous set and at least one 
asynchronous set;  and the groups of sub-system sets are created for each 
conjoined routing path of parallel sub-systems of the prioritized sub-systems.

2.  The method of claim 1, wherein the sub-systems are given a priority. 
 
3.  The method of claim 2, wherein sub-systems of the at least one 
synchronous set are ranked for control precedence by the given priority.
3. The method of claim 1, wherein the groups of sub-system sets form unions between the groups of sub-system sets whereby one or more pieces of equipment are shared between multiple of the groups of sub-system sets.
4.  The method of claim 1, wherein the groups of sub-system sets form unions between the groups of sub-system sets whereby one or more pieces of equipment are shared between multiple of the groups of sub-system sets.

5.  The method of claim 1, whereby the sub-systems of equipment are classified individually as one or more of a source, a sink, and a transport, wherein: the source comprises at least one resource source;  the sink comprises at least one resource sink;  the transport comprises at least one means of resource transport;  and the transport is interposed between the source and the sink, such that the transport forms a sub-system that is actuated.
5. The method of claim 4, wherein the source comprises one or more of but is not limited to: utility generated electricity, site generated electricity, boiler, steam generator, gas turbine, gas heater, chiller, heat pump, adsorption heat pump, ground 

is not limited to: utility generated electricity, site generated electricity, 
boiler, steam generator, gas turbine, gas heater, chiller, heat pump, 

photovoltaics, solar hot water collector, wind turbine, hydro turbine, liquid or solid thermal storage tanks, mass thermal storage well, thermal electric 
generators, peltier junctions, carnot cycle engines, and water sources of 
irrigation. 




6. The method of claim 5, wherein the sink comprises one or more of but is not limited to: buildings, building zones, building surfaces, building surface interlayers, electric batteries, electric loads, outdoor surfaces including snow melt surfaces, irrigation consuming masses, HVAC system equipment, functional control equipment, lights, motors, liquid thermal storage tanks, solid thermal storage tanks, mass 
 

interlayers, electric batteries, electric loads, outdoor surfaces including snow melt surfaces, irrigation consuming masses, HVAC system equipment, 
functional control equipment, lights, motors, liquid thermal storage tanks, solid thermal storage tanks, mass 


8.  The method of claim 5, wherein the transport comprises one or more of 
but is not limited to: pumps, fans, air handlers, dampers, valves, inverters, 
relays, actuators, linear divers, electromagnets, solenoids, switches, wires, and pipes.
8. The method of claim 7, wherein the resource comprises one or more of but is not limited to: environmental, liquid, thermal, electrical, and energy resources. 
9.  The method of claim 5, wherein the resource comprises one or more of but is not limited to: environmental, liquid, thermal, electrical, and energy resources.
9. A building automation device comprising: a building system equipment graph; a memory; and a processor operatively coupled to the memory and configured to execute program code stored in the memory to: receive the building system equipment graph; analyze the building system equipment 

graph;  a memory;  and a processor operatively coupled to the memory and 
configured to execute program code stored in the memory to: receive the 
building system equipment graph; analyze the building system equipment 
identified unique sub-systems together into sets, labeling the sets;  and save 
a deconstructed sub-system set graph comprising the labeled sets of identified 
unique sub-systems to the memory.

11.  The building automation device of claim 10, wherein the sets are classified as one or more of synchronous and asynchronous.
11. The building automation device of claim 9, wherein the sets are labeled with control precedence. 
12.  The building automation device of claim 10, wherein the sets are labeled with control precedence.
12. The building automation device of claim 9, wherein the sets form unions between the sets whereby one or more pieces of equipment are shared between multiple of the sets.
13.  The building automation device of claim 10, wherein the sets form unions between the sets whereby one or more pieces of equipment are shared between multiple of the sets.

14.  The building automation device of claim 10, wherein the deconstructed 
sub-system set graph comprises static equipment state information to produce 
the unique routing path. 
 
15.  The building automation device of claim 14, wherein the sets form 
unions between the sets whereby one or more pieces of equipment are shared 
between multiple of the sets. 
14. A method comprising: receiving a first user input to display one or more objects in a graphical user interface, the graphical user interface enabling a user to add graphic objects representing equipment to a graphical representation of a building automation system in response to receiving the first user input; receiving a second user input in the graphical user interface, the graphical user interface enabling a user to interconnect the graphic objects into a 




18.  The method of claim 16, wherein the deconstructed sub-systems are 
semantically labeled from one or more of: the graphical user interface 
namespace;  the sub-systems source, sink, or transport;  or a set of rules 
thereof. 
17. The method of claim 14, further comprising: semantically labeling and grouping the one or more sub-systems from the sub-system sets; providing, in the graphical user interface, one or more of automated analytics and graphs based on the semantically labeled and grouped one or more sub-systems from the sub-system sets. 
19.  The method of claim 16, further comprising: semantically labeling and 
grouping the one or more sub-systems from the sub-system sets;  providing, in 
the graphical user interface, one or more of automated analytics and graphs 
based on the semantically labeled and grouped one or more sub-systems from the sub-system sets.
18. The method of claim 17, wherein the sub-system sets are classified as one or more of synchronous and asynchronous.
20.  The method of claim 16, wherein the sub-system sets are classified as 
one or more of synchronous and asynchronous.

21.  The method of claim 16, wherein the sub-system sets are automatically 
ranked by one or more of control precedence and priority. 
20. The method of claim 17, wherein the sub-system sets form unions between the sub-system sets whereby one or more pieces of equipment are shared between multiple of the sub-system sets.
22.  The method of claim 16, wherein the sub-system sets form unions 
between the sub-system sets whereby one or more pieces of equipment are shared between multiple of the sub-system sets.





Kohn et al. (US 20170329289 A1) is related to using sensor data to assist in controlling a target system by modeling the functionality of the target system.

Stempora (US 20150025917 A1) is related to system and method determining an underwriting risk score or price of insurance using or price of insurance using cognitive information.

Steven et al. (US 2010330611 A1) is related to facilitating revenue generation from wholesale electricity markets using an engineering-based model.

The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
A reference to specific paragraphs, columns, pages, or figures in a cited prior artreference is not limited to preferred embodiments or any specific examples. It iswell settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in theart. Stated differently, a prior art disclosure reading on a limitation of Applicant'sclaim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a singleprior art reference is not intended to exclusively dictate, but rather, todemonstrate an exemplary disclosure commensurate with the specificlimitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038,1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319,1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747,750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMESH B PATEL whose telephone number is (571)272-3688.  The examiner can normally be reached on M-TH; 6.30 am - 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAMESH B PATEL/Primary Examiner, Art Unit 2119